AFFIRMED; Opinion Filed January 28, 2013.




                                               In The
                                     !tnnrt uf          iuahi
                         LYiftl! Jitrirt 01 Iixa at Oatta
                                       No. 05-1 2-00025-CR


                     ELISANDRO GRANADOS ARAGONEZ, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee


                        On Appeal from the 204
                                           th
                                               Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. F08-13169-Q


                              MEMORANDUM OPINION
                            Before Justices Moseley, Francis, and Lang
                                     Opinion By Justice Lang

       Elisandro Granados Aragonez pleaded guilty to aggravated assault with a deadly weapon. In

four issues on appeal, Aragonez claims the trial court erred in overruling his objections to allegedly

improper statements made by the prosecutor during closing argument at his punishment hearing. We

decide against Aragonez on all issues on appeal. Because all dispositive issues are clearly settled in

law, we issue this memorandum opinion. See TEx. R. APP. P. 47.4.

                     1. FACTUAL AND PROCEDURAL BACKGROUND

       A grand jury charged Aragonez by indictment with the first-degree felony offense of

aggravated robbery. The trial court granted the State’s motion to reduce the charge to aggravated
assault with a deadly weapon, a secon&degree felony. Aragonez executed a judicial confession,

entered an open plea of guilty to the reduced charge, and elected to have a jury determine his

punishment. The jury assessed punishment at 10 years’ imprisonment.

                    II. STANDARD OF REVIEW & APPLICABLE LAW

       “The standard of review for improper jury argument is abuse of discretion.” Walker v. State,

No, 05-0801 l34CR, 2009 WL 3353627, *2 (Tex. App.—Dalias Oct. 20, 2009, no pet.) (mem. op.,

not designated for publication) (citing Powell v. State, 63 S.W.3d 435, 438 (Tex. Crim. App. 2001)).

Further, the Texas Court of Criminal Appeals has concluded, “It is the duty of trial counsel to

confine their arguments to the record; reference to facts that are neither in evidence nor inferable

from the evidence is therefore improper.” Brown v. State, 270 S.W.3d 564, 570 (Tex. Crim. App.

2008) (quoting 4lejandto    State, 493 S.W. 2d230 231 (Tcx Crim App 1973)) Thus,properjury

argument generally falls within one of four general areas: (1) summation of the evidence; (2)

reasonable deduction from the evidence; (3) answer to argument of opposing counsel; and (4) plea

for law enforcement.” Id. (citing Alejandro, 493 S.W.2d at 231; Guidry v. State, 9 S.W.3d 133, 154

(Tex. Crim. App. 1999)). “A prosecutor may not use closing arguments to present evidence that is

outside the record.” Freeman v. State, 340 S.W.3d 717, 728 (Tex. Crim. App. 2011), cert. denied,

132 S. Ct. 1099. “Improper references to facts that are neither in evidence nor inferable from the

evidence are generally designed to arouse the passion and prejudice of the jury, and as such, are

inappropriate.” Id. (citing Borjan v. State, 787 S.W.2d 53, 57 (Tex. Crim. App. 1990)).

                           ilL APPLICATION OF LAW TO FACTS

       In his first issue, Aragonez argues “the prosecutor injected her personal opinion about [a

witness’s] credibility during her closing argument to the jury” by referring to the complainant as “a

credible witness.” In her closing argument, the prosecutor made the following statements:
       STATE:.. They brought you—they want to talk about, they want to shift your fbcus
                   .


       on poor [complainanti. He’s the victim here; he’s not on trial. They brought you no
       evidence of this alleged affair between the Defendant and his wife. The only thing
       you heard about is rumors. Have you heard anything else beyond that besides
       rumors? And even ifthat were to be true—and I submit to you, ladies and gentlemen,
       that you can believe [the complainanti. He’s a credible—he was a credible witness


       DEFENSE: I object to the—

       STATE: -and he-

       DEFENSE: -bolstering testimony.

       THE COURT: Overruled.

       The record shows the complainant testified there were untrue rumors that the complainant

had an inappropriate relationship with Aragonez’s wife. Defense counsel called Aragonez’s two

sisters to testify that complainant had an inappropriate relationship with Aragonez’s wife. The two

sisters also disputed the complainant’s testimony that they threatened to divorce their husbands, the

complainant’s brothers, if the complainant did not drop the charges against Aragonez. In fact, on

cross-examination, one ofAragonez’s sisters stated that the complainant’s testimony as to the threats

was a lie. In defense counsel’sjury argument subsequent to the prosecutor’s statement regarding the

complainant’s credibility, he characterized Aragonez’s attempts to shoot the complainant as

protecting the honor of his family. Considering the prosecutor’s argument in the context of where

it appears, we conclude the prosecutor’s statement as to the complainant’s credibility to have been

made as part of a summary of the evidence that the defendant bad presented and was a permissible

argument based on a summation of, and a reasonable deduction from, the evidence at trial. See

Richard, v. State, 912 S.W.2d 374, 379-80 rex. App.—Houston [14th Dist.] 1995, pet. refd)

(prosecutor’s statement that “the only person who testified completely truthtblly in my opinion in

this case and did not make a single mistake was [the complainant]” was a reasonable deduction from



                                                -3-
the evidence and a summation of evidence in light of the defense strategy to attack the credibility of

the complainant).

       In his second, third, and fourth issues Aragonez argues “the prosecutor made multiple

statements during closing argument that injected new facts from outside the record: (1) that

Appellant could have killed [the complainant] or somebody else; (2) that the offense committed was

really much closer to the next range of punishment; and (3) that [the complainant] was very close

to death as a result of the shooting.” The specific statements by the prosecutor of which Aragonez

complains are as follows:

       STATE: And what happened to that other bullet that didn’t hit [the complainant]? It
       could have hit anybody that was over there. This is broad daylight, ladies and
       gentlemen. You can’t just go into broad daylight, shooting guns in the middle of a
       busy street. I mean, look atwhen you go back there, look at State’s Exhibit 10. Look
       at the cars that are on the road. Look at the people that are just walking on the
       sidewalk. What if this little boy had just been there 30 minutes earlier when there’s
       [sic] bullets flying around?

       DEFENSE: That just calls for speculation on their part, Your Honor.

       THE COURT: Overruled.



       STATE: That is a reasonable inference, ladies and gentlemen. He was reckless. He
       was intentional with respect to [the complainant], but he just goes out there, shooting
       people. Being reckless about where he’s shooting. Could have hit somebody else.
       Could have killed jthe complainanti or somebody else. And we are so close that
       that’s what—

       DEFENSE: I’m going to object. She’s arguing extraneous offenses that just never
       happened.

       STATE: Judge, that’s a reasonable inference—

       THE COURT: I’m not asking for argument, [prosecutor].

       STATE: Okay.




                                                -4-
        THE COURT: Let me read.

        (Brief pause in proceedings.)

        THE COURT: Overruled.



       THE STATE: And as [the other prosecutor] was trying to explain to you, this is so
       close to that next range of punishment, right? Because what would have
       happened if he had died? We’d be into that next range of punishment

        DEFENSE: I’m going to have to object, Your Honor. That didn’t happen. And that’s
        arguing an extraneous offense that did not occur.

       THE COURT: [Defense counsel], you’ve had an opportunity to argue. Your
       objection is overruled.



       STATE: And as much as you may not want to believe it, ladies and gentlemen, this
       was very close to death. What I’m trying to explain to you, somebody could have
       died. That is a realistic, reasonable inference.

       DEFENSE: I’m going to object to that one more time. No one died. Didn’t get close
       either.

       THE COURT: I don’t want argument, [defense counsel]. if you have a legal
       objection, then make it.

       DEFENSE: Object to her arguing extraneous offense that did not occur.

       THE COURT: Overruled.

       The record reflects that while a passenger in the complainant’s vehicle, Aragonez drew a

handgun, ordered the complainant to drive to a park, and shot the complainant in the arm after he

refused Aragonez’s order. When the complainant fled his vehicle, Aragonez got out and fired two

more shots at the complainant as he ran towards a nearby apartment complex. The complainant

testified one of the two subsequent shots hit him in the leg and that he feared Aragonez was going

to kill him. The State contends, in essence, that had the complainant or any person in the apartment




                                                —5—
complex died as a result of the offense, Aragonez could have been charged with murder, a first-

degree felony offense punishable by imprisonment for life or for a term from five to ninety-nine

years. See TEx. PENAL CODE ANN.     § I 2.32(a); 19.02(c) (West 2011). Based on the evidence in the
record, we conclude the prosecutor made a reasonable deduction from the record to say that

Aragonez could have killed someone, “this is so close to that next range of punishment,” and

someone could have died. See Porter v. State, 601 S.W.2d 721, 723 (Tex. Crim. App. [Panel          Op.]
1980) (upholding prosecutor’s statement “people can be killed in armed robberies” as a reasonable

deduction from the evidence of the appellant’s use of a firearm, even though no one was killed in

the incident); Parks v. State, 843 S.W.2d 693, 694-95 (Tex. App.—Corpus Christi 1992, pet. ref d)

(concluding prosecutor’s statement that “[t]his is the type of person, had not the police shot this guy,

that we would have pictures of a dead police officer and we would be trying a death sentence case”

was proper as a reasonable deduction from the evidence that the appellant ran towards the officer

with a knife screaming to “get [him]” and “let’s end it now!”). We conclude the trial court did not

err in overruling appellant’s objections.

                                        IV. CONCLUSION

       We decide Aragonez’s four issues against him. The trial court’s judgment is affirmed.




                                                       LSSLAN

Do Not Publish
TEx.R.APP.P.47
120025F.U05




                                                 —6—
                                         n
                               Qnitrt nf \pp1aIEi
                       fiftIi Htrict uf Irxai at 1a11ai

                                      JUDGMENT
ELISANDRO ARAGONEZ, Appellant                      Appeal from the 204
                                                                   th
                                                                         Judicial District Court
                                                   of Dallas County, Texas. (Tr.CLNo. F08-
No. O5l2OOO25CR             V.                     13169-Q).
                                                   Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                       Moseley and Francis participating.


       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.



Judgment entered January 28, 2013.




                                                   DOUGLA$’. LANG
                                                   JUSTIC7